DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 6/9/2022, with respect to the rejection of claims 1-17 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Incorvia, in view of Grusd.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Incorvia (US 2012/0167146), hereinafter referred to as Incorvia, in view of Grusd (US 2014/0259056), hereinafter referred to as Grusd.

7.	Regarding claim 1, Incorvia discloses a method for providing additional information associated with an object visually present in live media content when interacted with by a user on a viewer device, said method comprising the steps of: creating an initial portable package for the live media content that includes a live media content key (fig. 3-4, paragraphs 47-49 wherein the respective items associated with the object selection markers move from frame to frame, wherein content is streamed to media playback device);
distributing the initial portable package to be retrievable by the viewer device in response to a request from the viewer device (fig. 3-4, paragraph 49 wherein viewer presented with advertisement in response to selection); 
receiving a request from the viewer device for the initial portable package (fig. 1, paragraph 29 wherein the media playback devices may be enabled to communicate with the service platform to provide, request and/or receive information);
delivering the initial portable package to the viewer device based on the request (fig. 2-3, paragraph 49 wherein the end user receives has complete information on the product in the form of the information on the information panel);
acquiring live media content with a video capture system (fig. 3, paragraph 47 wherein video frame in which various object selection markers are displayed); 
displaying the live video content as the live video is acquired in an injection tool having a display and a grid dividing the display into a plurality of zones (fig. 2-3, paragraph 36 wherein video object is mapped to x/y coordinate grid on a display screen); 
dynamically creating interactivity in one or more of the plurality of zones in response to the object being visually present within the one or more of the plurality of zones and dynamically disabling the interactivity in the one or more of the plurality of zones in response the object no longer being visually present (fig. 2-3, paragraphs 36-37 wherein object of interest may be mapped to video grid location for multiple frames of video content); 
creating a package update that includes the live element parameter (fig. 3-4, paragraph 49 wherein system provides update information on tracked displayed objects); 
delivering the package update to the viewer device and updating the initial portable package with the live element parameter as an updated portable package (fig. 3-4, paragraph 49 wherein end user devices receive updated selectable objects in interactive video media);
receiving a selection event from within a viewer on the viewer device that comprises a selection coordinate and a selection time (fig. 3-4, paragraphs 51-52 wherein user may submit object selection based on displayed content); 
parsing the updated portable package to determine whether the selection time corresponds to the object injection time, and if the selection time corresponds with the object injection time, further parsing the updated portable package to determine whether the selection coordinate is within the selected zones (fig. 3-4, paragraph 37 wherein objects selected must match time component with object presence in video content); 
and retrieving object metadata if the selection coordinate is within the selected zones such that additional information is displayable to the viewer on the viewer device (fig. 3-4, paragraph 43 wherein user object selection causes system to retrieve information about corresponding products or services related to object).
However Incorvia is silent in regards to disclosing wherein the step of creating the interactivity further comprises defining object images for any object that may be visually present in the live media; selecting one or more of the zones where the object is visually present and associating the selected zones and the object image; defining an object injection time in response to associating the selected zones and the object image; and defining a live element parameter as including the object injection time and the selected zones for the object image.
Grusd discloses wherein the step of creating the interactivity further comprises defining object images for any object that may be visually present in the live media (fig. 6, paragraphs 62-63 and 91 wherein objects presented in content can be manually tagged for user selection of objects when the objects are being displayed in video content); 
selecting one or more of the zones where the object is visually present and associating the selected zones and the object image (fig. 6, paragraphs 62-63 and 91 wherein objects presented in content can be manually tagged for user selection of objects when the objects are being displayed in video content); 
defining an object injection time in response to associating the selected zones and the object image (fig. 6 and 12, paragraph 94 wherein user can manually enter item description for selectable object as well as location of object in frame); 
defining a live element parameter as including the object injection time and the selected zones for the object image (fig. 6, paragraphs 62-63 and 91 wherein objects presented in content can be manually tagged for user selection of objects when the objects are being displayed in video content).  Grusd (paragraph 91) provides motivation to combine the references wherein live video content can be manually tagged for user selectable objects present in video content.  All of the elements are known.  Combining the references would yield the instant claims wherein live video content objects can be tagged for user selection of interactive content being displayed in video content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  


8.	Regarding claim 2, Incorvia discloses a method as set forth in claim 1 wherein the step of disabling the interactivity is further defined as deselecting the zones once the object is no longer visually present and disassociating the zones and the object image creating another package update having the zones disassociated as another live element parameter, and delivering the another package update to the viewer device and updating the portable package (fig. 3-4, paragraphs 37 and 43 wherein grid areas of displayed content are active or disabled for user selection as presence of objects changes in content displayed).

9.	Regarding claim 3, Incorvia discloses a method as set forth in claim 2 wherein the steps of defining the live element parameter, creating the package update and delivering the package update continue as long as additional objects are introduced throughout the acquisition of the live media content (fig. 3-4, paragraph 49 wherein system provides update information on tracked displayed objects).

10.	Regarding claim 4, Incorvia discloses a method as set forth in claim 3 wherein the package update is further defined as including only new data since the last package update for minimizing a size of the package update (fig. 3-4, paragraph 38 wherein new department store information can be updated regarding selectable displayed object).

11.	Regarding claim 5, Incorvia discloses a method as set forth in claim 3 further comprising the step of creating a recorded portable package after the live media content has concluded that includes a recorded media content key and any package updates and distributing the recorded portable package to be retrievable by the viewer device in response to a request from the viewer device (fig. 3-4, paragraph 43 wherein user object selection causes system to retrieve information about corresponding products or services related to object).

12.	Regarding claim 6, Grusd discloses a method as set forth in claim 2 further comprising the step of defining an object stop time in response to disassociating the selected zones and the object image, and defining another live element parameter as including the object stop time, the deselected zones and the object image (fig. 6 and 12, paragraph 57 wherein system can track object location within the frame, the time stamp or frame number within the video when the object is visible).

13.	Regarding claim 7, Grusd discloses a method as set forth in claim 6 further comprising the step of defining a live time clock associated with a beginning of the live media content that is part of the initial portable package and providing actual time that is part of the package updates (fig. 6 and 12, paragraph 91 wherein live television may also be tagged on demand); 
and wherein the object injection time and the object stop time correspond to the actual time (fig. 6 and 12, paragraph 82 wherein tagged object in video content includes timestamp of when selectable object is present in content).

14.	Regarding claim 8, Incorvia discloses a method as set forth in claim 7 further comprising the step of synchronizing a recorded clock to the live clock so that the at least one interactive element corresponds to when the object is visually present in the live media content (fig. 3-4, paragraph 56 wherein after synchronization, the interactive video layer may be presented along with the video media and the user may interact with the interactive video layer).

15.	Regarding claim 9, Incorvia discloses a method as set forth in claim 1 further comprising the step of defining an object stop time when the object image is removed and disassociated with the zone and distributing the object stop time as another package update (fig. 3-4, paragraphs 37 and 43 wherein grid areas of displayed content are active or disabled for user selection as presence of objects changes in content displayed).

16.	Regarding claim 10, Incorvia discloses a method as set forth in claim 1 wherein said initial portable package further comprises a listener that retrieves package updates at predetermined time intervals for updating the portable package with the live element parameter (fig. 3-4. paragraphs 46-47 and 50 wherein system updates selectable object information as content advances and network connection allows).

17.	Regarding claim 11, Incorvia discloses a method as set forth in claim 1 wherein the plurality of zones is further defined as having from four to sixty-three zones (fig 2-3, paragraph 36 wherein multiple grid coordinates can be mapped to selectable video objects by authoring device).

18.	Regarding claim 12, Incorvia discloses a method as set forth in claim 11 wherein the plurality of zones is further defined as dividing the display into halves, quarters, and/or thirds (fig 2-3, paragraph 36 wherein multiple grid coordinates can be mapped to selectable video objects by authoring device).

19.	Regarding claim 13, Incorvia discloses a method as set forth in claim 12 wherein the plurality of zones is further defined as including a center zone and/or a full screen zone (fig 2-3, paragraphs 36-37 wherein multiple grid coordinates can be mapped to selectable video objects by authoring device, and wherein center of the object is used as position).

20.	Regarding claim 14, Grusd discloses a method as set forth in claim 1 wherein the step of creating interactivity is further defined as selecting one or more of the zones when a first object is present and selecting other zones for a second object when the first object and the second object are visually present and defining first object live element parameters and second object live element parameters that are delivered with the package update (fig. 6, paragraphs 62-63 and 91 wherein objects presented in content can be manually tagged for user selection of objects when the objects are being displayed in video content).

21.	Regarding claim 15, Incorvia discloses a method as set forth in claim 1 further comprising the step of defining object mapping that translates the grid to differing viewer devices for responding when the zones are selected (fig 2-3, paragraph 36 wherein multiple grid coordinates can be mapped to selectable video objects by authoring device).

22.	Regarding claim 16, Incorvia discloses a method as set forth in claim 1 wherein each of the zones is further defined as having grid coordinates being reduced to a minimum number of vertices to define the selected zone (fig 2-3, paragraph 36 wherein multiple grid coordinates can be mapped to selectable video objects by authoring device).

23.	Regarding claim 17, Incorvia discloses a method for providing additional information associated with an object visually present in live media content when interacted with by a user on a viewer device, said method comprising the steps of: 
detecting a starting point and an ending point for the recorded media and establishing a recorded clock based upon the starting point and the ending point (fig. 3-4, paragraphs 47-49 wherein the respective items associated with the object selection markers move from frame to frame, wherein content is streamed to media playback device);
establishing at least one interactive element corresponding to an object visually present in the recorded media content, wherein the interactive element is defined by element parameters, the element parameters comprise a plurality of (X, Y) coordinates that define a shape and an object time corresponding to a duration that the shape is present at the coordinates based upon the recorded clock (fig 2-3, paragraph 36 wherein multiple grid coordinates can be mapped to selectable video objects by authoring device); 
distributing the portable package to be retrievable by the viewer device in response to a request from the viewer device (fig. 3-4, paragraph 49 wherein viewer presented with advertisement in response to selection); 
receiving a request from the viewer device for the portable package (fig. 1, paragraph 29 wherein the media playback devices may be enabled to communicate with the service platform to provide, request and/or receive information); 
delivering the portable package to the viewer device based on the request (fig. 2-3, paragraph 49 wherein the end user receives has complete information on the product in the form of the information on the information panel);
detecting the live media content key in the portable package (fig. 2-3, paragraphs 36-37 wherein object of interest may be mapped to video grid location for multiple frames of video content); 
receiving live media content associated with the live media content key within the player, wherein the live media content is being captured and transmitted in real time and includes a live clock (fig. 3-4, paragraphs 47-49 wherein the respective items associated with the object selection markers move from frame to frame, wherein content is streamed to media playback device); 
synchronizing the recorded clock to the live clock so that the at least one interactive element corresponds to when the object is visually present in the live media content (fig. 3-4, paragraph 56 wherein after synchronization, the interactive video layer may be presented along with the video media and the user may interact with the interactive video layer); 
receiving a selection event from within a customer viewer on the viewer device that comprises a selection coordinate and a selection time (fig. 3-4, paragraphs 51-52 wherein user may submit object selection based on displayed content); 
parsing the portable package to determine whether the selection time corresponds to the object time (fig. 3-4, paragraph 37 wherein objects selected must match time component with object presence in video content), 
and if the selection time corresponds with the object time, further parsing the portable package to determine whether the selection coordinate is within the element parameters (fig. 3-4, paragraph 43 wherein user object selection causes system to retrieve information about corresponding products or services related to object);
and retrieving the object metadata if the selection coordinates are within the element parameters such that the additional information is displayable to the user on the viewer device (fig. 3-4, paragraph 43 wherein user object selection causes system to retrieve information about corresponding products or services related to object).
However Incorvia is silent in regards to disclosing receiving recorded media content in an authoring tool that is capable of receiving input from an author to create interactivity for objects visually present in the recorded media content; establishing object metadata for the object and associating the object metadata with the interactive element; receiving a live media content key that associates the live media content to the recorded media content; and creating a portable package that includes the element parameters, the object metadata, the recorded clock, and the live media content key.
Grusd discloses receiving recorded media content in an authoring tool that is capable of receiving input from an author to create interactivity for objects visually present in the recorded media content (fig. 6, paragraphs 62-63 and 91 wherein objects presented in content can be manually tagged for user selection of objects when the objects are being displayed in video content); 
establishing object metadata for the object and associating the object metadata with the interactive element (fig. 6 and 12, paragraphs 10-11 wherein metadata stream that contains the identity of each object on each frame of the video); 
receiving a live media content key that associates the live media content to the recorded media content (fig. 6 and 12, paragraph 94 wherein user can manually enter item description for selectable object as well as location of object in frame); 
and creating a portable package that includes the element parameters, the object metadata, the recorded clock, and the live media content key (fig. 6-7, paragraphs 62-63, 68 and 91 wherein objects presented in content can be manually tagged for user selection of objects when the objects are being displayed in video content).  Grusd (paragraph 91) provides motivation to combine the references wherein live video content can be manually tagged for user selectable objects present in video content.  All of the elements are known.  Combining the references would yield the instant claims wherein live video content objects can be tagged for user selection of interactive content being displayed in video content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424